DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 33, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 27, 33, and 36 is missing essential steps.  
Claim 27 recites wherein the CST threshold is based on a previous measurement of the CST monitored during the current variable fan-off delay.  However, it unclear from the claim language how the threshold is actually calculated.  The scope of the claims must be commensurate with the scope of the disclosure.  Applicant should amend the claim to explicitly recite within the claim how this calculation is performed in a manner such that one of ordinary skill in the art understands the scope of the claim and can easily replicate the claimed invention.
Claim 33 recites wherein the variable fan-off delay duration is adjusted based on a duration of a cooling off cycle.  However, it unclear from the claim language how the duration is actually determined.  Again, the scope of the claims must be commensurate with the scope of 
Similarly, claim 36 recites wherein the variable fan-off delay duration is adjusted based on a duration of a heating off cycle.  However, it unclear from the claim language how the duration is actually determined.  Again, the scope of the claims must be commensurate with the scope of the disclosure.  Again, Applicant should amend the claim to explicitly recite within the claim how this calculation is performed in a manner such that one of ordinary skill in the art understands the scope of the claim and can easily replicate the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsey (US 2005/0150651 A1) in view of Matsuoka et al. (US 9,534,805 B2) and Strand (US 2004/0154321 A1).
	As per claim 26, Halsey discloses a method for controlling a Heating Ventilating Air Conditioning (HVAC) system fan with a thermostat, the method comprising: providing a variable fan-off delay (Fig. 3: delay between T3 and T4 in heating mode or between T7 and T8 in cooling mode; delay times are variable as described by the adjustments at para. 0008) after a thermostat call for cooling has been satisfied (at T7 in Fig. 3) or providing a variable fan-off delay after a heating on cycle (at T3 in Fig. 3) wherein the variable fan-off delay is ended based on the variable delay (see also paras. 0027-0028).  Halsey teaches the fan off delay ending being based on a user time setting (as described at para. 0008, etc.) rather than on comparing a drybulb temperature measurement of a Conditioned Space Temperature (CST) to a CST threshold.  Matsuoka et al. teach wherein a fan-off delay may be alternatively ended by a time limit (options 3 or 4 at col. 19, lines 36-49) or by comparing a conditioned space temperature to a threshold value (option 1 at col. 19, lines 36-49 wherein the temperature is compared to the LMBT; or option 2 at col. 19, lines 36-49 wherein the temperature is compared to the UMBT).  As discussed in Matsuoka et al., the LMBT threshold is used such that when the conditioned space has reached a desired level of cooling, and the fan is not needed run; the UMBT threshold is used such that when the conditioned space gets too high, the fan delay cooling mode is stopped and full AC operation is commenced to cool the space further.  Since Matsuoka et al. teach these temperature thresholds as being basic alternatives to time limit-based controls, and further teach the general applicability to maintaining to conditioned space temperature within a desired range, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide such fan-off delay controls based 
As per claim 29, Matsuoka et al. further teach wherein the CST threshold is a cooling fan-off delay differential offset from a lower cooling differential (col. 19, lines 29-32 regarding controls based on 1 degree differential from LMBT).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply such an offset differential to the system of Halsey for the purpose of providing fan cooling in certain cases where a previous caused to expected fan cooling temperature drop to be zero (Matsuoka et al., col. 19, lines 21-25).
As per claim 30, while the temperature differential controls discussed regarding claim 29 are in terms of a cooling system, variable fan-off delays apply equally to heating and cooling systems as shown in Fig. 3 and discussed at paras. 0027-0028 of base reference Halsey.  Applying the temperature differential discussed at col. 19, lines 21-25 of Matsuoka et al. to a heating system would thus have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the same reasons discussed regarding claim 29, but simply applied in the opposite direction (i.e., heating instead of cooling).
	As per claim 31, the basic concept of applying the temperature-based fan-off delay controls of Matsuoka et al. to the controls of Halsey wherein the fan delays are performed after 
As per claim 32, while the temperature differential controls discussed regarding claim 31 are in terms of a cooling system, variable fan-off delays apply equally to heating and cooling systems as shown in Fig. 3 and paras. 0027-0028 of base reference Halsey.  Thus, applying the recited temperature differential controls of Matsuoka et al. to Halsey as discussed regarding claim 31 to a heating system would thus have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the same reasons discussed regarding claim 31, but simply applied in the opposite direction (i.e., heating instead of cooling).

Allowable Subject Matter
Claims 28, 34-35, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27, 33, and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Mowris et al. (US 10,712,036 B2 and 10,281,938 B2), also by the instant Applicants, each teach an alternative control arrangement for a variable differential variable delay thermostat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARC E NORMAN/Primary Examiner, Art Unit 3763